Case 4:19-cv-00075-BMM Document 41 Filed 08/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

GREAT FALLS DIVISION
DENNIS BAADSGAARD and
SHELLY BAADSGAARD,
CV 19-75-GF-BMM-JTJ
Plaintiffs,
vs. ORDER

. SAFECO INSURANCE COMPANY
OF ILLINOIS, a Liberty Mutual
Company,

Defendant.

 

 

The Court conducted a hearing on Defendant’s Motion for Protective Order
(Doc. 25) on August 12, 2020. For the reasons discussed during the hearing,

IT IS HEREBY ORDERED:

1. On or before August 19, 2020, Defendant shall submit to the Court,
for in camera review, a copy of all documents in its claim file that were prepared
on or after November 13, 2019, which Defendant contends are protected from
discovery.

2. All documents referenced in paragraph 1 shall be bound in a loose-leaf
binder with an extended tab bearing a number.

3. A privilege log shall accompany the in camera submissions. The

privilege log shall identify each document by designated number, the date the
Case 4:19-cv-00075-BMM Document 41 Filed 08/12/20 Page 2 of 2

document was prepared, its author, its recipient, its subject matter, and the basis for
protection of the document from disclosure. A copy of the privilege log shall be
served on the Plaintiffs.

4, On or before August 19, 2020, Plaintiffs shall identify all of the
discovery requests that they have submitted to the Defendant which were
reasonably calculated to discover whether the Defendant had suffered any prejudice
based upon their alleged failure to provide timely notice of their Complaint in the
state court lawsuit entitled Baadsgaard v. Gamas, Cause DV-2019-46.

DATED this 12th day of August, 2020.

 

eo ~~) aT)
a - ae ew
NX a 4

—~—“Fohi Johnston =

United States Magistrate Judge
